EXHIBIT 10.19
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
7600 Wisconsin Avenue, 11th Floor
Bethesda, Maryland 20814
Dated as of: October 27, 2010
KeyBank National Association,
as Administrative Agent
127 Public Square
Cleveland, OH 44114
Attention: John C. Scott

          Re:   Amendment No. 2 to Second Amended and Restated Revolving Credit
Agreement

Ladies and Gentlemen:
We refer to the Second Amended and Restated Revolving Credit Agreement dated as
of December 29, 2009 (as amended by Amendment No. 1 dated May 14, 2010 and as
further modified by the Commitment Increase Agreement, dated June 1, 2010, and
as in effect from time to time, the “Credit Agreement”), by and among FIRST
POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited partnership,
and certain of its Wholly-owned Subsidiaries (collectively, the “Borrowers”),
KEYBANK NATIONAL ASSOCIATION and the other lending institutions which are
parties thereto (individually, a “Lender” and collectively, the “Lenders”),
KEYBANK NATIONAL ASSOCIATION, as administrative agent for itself and each other
Lender (the “Agent”) and certain other parties. Capitalized terms used in this
letter of agreement (this “Amendment”) which are not defined herein, but which
are defined in the Credit Agreement, shall have the same meanings herein as
therein, as the context so requires.
We have requested the Lenders (i) to make certain amendments to the Credit
Agreement, including that the covenant relating to Restrictions on Indebtedness
be amended to permit the Borrowers to incur unsecured Indebtedness subject to
certain conditions and (ii) to provide certain consents under the Credit
Agreement, including that the Borrowers be permitted to make a minority
investment, as more fully described in Annex 1 (the “950 F Street Investment”),
and you have advised us that the Lenders are prepared and would be pleased to
make the amendments and provide the consents so requested by us on the condition
that we join in this Amendment.

 

 



--------------------------------------------------------------------------------



 



Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
Effective as of October 27, 2010 (the “Amendment Date”), and subject to the
fulfillment of the conditions contained in Article III of this Amendment, the
Credit Agreement is amended in each of the following respects:
(a) The term “Loan Documents” shall, wherever used in the Credit Agreement or
any of the other Loan Documents, be deemed to also mean and include this
Amendment.
(b) Clause (iii) of the proviso contained in Section 9.1(f) of the Credit
Agreement is amended to read in its entirety as follows:
“(iii) such Indebtedness, in the aggregate, does not exceed forty percent (40%)
of Consolidated Gross Asset Value (it being acknowledged, for the avoidance of
doubt, that the outstanding Indebtedness under the 2007 Term Loan and the 2008
Term Loan shall count against the fifteen percent (15%) basket referred to in
clause (i) above)”
(c) Section 9.1 of the Credit Agreement is further amended (x) by inserting a
new clause (i) immediately following clause (h) thereof (and by deleting the
word “and” at the end of clause (g) and inserting “; and” at the end of clause
(h) in place of the period) and (y) by inserting the following sentence after
such new clause (i):
“(i) unsecured Indebtedness of the Borrower (including subsidiary guarantees by
any Subsidiary of FPLP) and unsecured guarantees by the Trust with respect to
such unsecured Indebtedness, provided that (i) such Indebtedness shall at all
times remain unsecured in all respects (including, for the avoidance of doubt,
that the Equity Interests of FPLP or any other Borrower shall not be pledged as
security for any such Indebtedness), (ii) both before and immediately after
giving effect to any such unsecured Indebtedness, no Default or Event of Default
has occurred or is continuing, (iii) prior to incurring any such unsecured
Indebtedness, the Borrower has provided the Agent with a certificate in the form
of Exhibit C-2 evidencing compliance with each of the financial covenants set
forth in §10 of the Credit Agreement on a pro forma basis immediately after
giving effect to such unsecured Indebtedness, and (iv) such unsecured
Indebtedness shall not be in the nature of a revolving credit facility.
For the avoidance of doubt, the 2007 Term Loan and the 2008 Term Loan are also
permitted Indebtedness under this §9.1.”

 

2



--------------------------------------------------------------------------------



 



(d) Section 9.2(ix) of the Credit Agreement is amended by inserting the
following new parenthetical at the end thereof (before the period): “(other than
the unsecured Indebtedness permitted under clause (i) of §9.1)”.
ARTICLE II
CONSENT TO 950 F STREET INVESTMENT
As more particularly described in Annex 1 attached hereto, FPLP, through a
Subsidiary, intends to aquire a preferred equity interest in Jemal LLC (as
defined in Annex 1). Jemal LLC is the sole managing member of a special purpose
limited liability company (“SPE”) that owns the office building located at 950 F
Street, NW, Washington, DC (the “F Street Office Building”). The 950 F Street
Investment will be made substantially on the terms outlined by the Borrowers in
Annex 1. In addition, the 950 F Street Investment will, in accordance with GAAP,
be treated as Indebtedness by the Borrowers, and accordingly, the Borrowers have
requested that for purposes of the Credit Agreement, including the financial
covenants and related definitions contained therein, the 950 F Street Investment
be treated as an acquisition of Indebtedness and accounted for at its cost basis
(similar to the treatment of an acquisition of a Mortgage Note) and not be
treated as an Investment in a Partially-Owned Entity (the “Cost Basis
Treatment”).
The Borrowers have requested that the Lenders consent to (i) the 950 F Street
Investment for purposes of the Credit Agreement, including Section 9.3 thereof,
(ii) the Cost Basis Treatment for the 950 F Street Investment and (iii) the use
of proceeds of the Loans in order to make the 950 F Street Investment.
The Lenders hereby consent to (x) the 950 F Street Investment, (y) the Cost
Basis Treatment for the 950 F Street Investment and (z) the use of proceeds of
the Loans to make the 950 F Street Investment, subject in each case to the
following conditions: (i) at the time of the 950 F Street Investment and after
giving effect thereto (and after giving effect to this consent), no Default or
Event of Default shall have occurred or be continuing, (ii) the F Street Office
Building shall at all times be a Permitted Property, (iii) the 950 F Street
Investment be made on terms substantially consistent with the terms outlined in
Annex 1, (iv) the Cost Basis Treatment for the 950 F Street Investment is
permitted under GAAP, (v) after giving effect to the Cost Basis Treatment for
the 950 F Street Investment, the Borrowers are in compliance with Section 9.3(h)
of the Credit Agreement (it being agreed that, for so long as it remains
outstanding, the 950 F Street Investment shall be deemed to be a “Mortgage Note”
for purposes of determining compliance with Section 9.3(h) of the Credit
Agreement), (vi) any Indebtedness to which the F Street Office Building, the SPE
or Jemal LLC is subject is and remains Without Recourse to FPLP or any of its
Subsidiaries and neither FPLP nor any of its Subsidiaries pledges any of its
respective assets or properties in support of any such Indebtedness, and
(vii) FPLP delivering to the Agent, at its request, copies of each of the
agreements and documents evidencing the 950 F Street Investment and the
transactions relating thereto (including, without limitation, operating
agreements and loan documents of the SPE).

 

3



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT TO AMENDMENT AND CONSENT
The Lenders’ agreement herein to amend the Credit Agreement and provide the
consents hereunder as of the Amendment Date is subject to the fulfillment to the
satisfaction of the Lenders of the following conditions precedent on or prior to
such date:
(a) Each of the Borrowers shall have executed and delivered (or caused to be
delivered) to the Agent a counterpart of this Amendment, which shall be in form
and substance satisfactory to the Lenders;
(b) The Guarantor shall have acknowledged and consented to the provisions of
this Amendment;
(c) The Agent and the Required Lenders shall have executed this Amendment;
(d) The representations and warranties of the Borrowers set forth herein shall
be true and correct;
(e) The Borrower shall have furnished to the Agent and the Lenders a pro forma
Compliance Certificate evidencing compliance with the covenants set forth in
Section 10 of the Credit Agreement after giving effect to the 950 F Street
Investment and the unsecured private placement indebtedness currently
contemplated by the Borrowers; and
(f) The Agent shall have received such other documentation and information as it
may reasonably request regarding the 950 F Street Investment, all of which shall
be in form and substance satisfactory to the Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Each of the Borrowers and the Guarantor hereby represents and warrants to you as
follows:
(a) Representations and Warranties. Each of the representations and warranties
made by the Borrowers and the Guarantor, as applicable, to the Agent and the
Lenders in this Amendment, the Credit Agreement and other Loan Documents, as
applicable, was true, correct and complete when made and is true, correct and
complete on and as of the Amendment Date with the same full force and effect as
if each of such representations and warranties had been made by the Borrowers
and the Guarantor on the Amendment Date and in this Amendment, except to the
extent that such representations and warranties relate solely to a prior date.
The Borrowers hereby represent and warrant that the description of the 950 F
Street Investment made herein and in Annex 1 provided by the Borrowers is
accurate in all material respects as of the date hereof.

 

4



--------------------------------------------------------------------------------



 



(b) No Defaults or Events of Default. No Default or Event of Default exists on
the Amendment Date, and no condition exists on the date hereof which would, with
notice or the lapse of time, or both, constitute a Default or an Event of
Default under the Credit Agreement.
(c) Binding Effect of Documents. This Amendment has been duly authorized,
executed and delivered to you by each of the Borrowers and the Guarantor and is
in full force and effect as of the date hereof, and the agreements and
obligations of each of the Borrowers and the Guarantor contained herein and
therein constitute the legal, valid and binding obligations of such Borrower and
Guarantor enforceable against such Borrower and Guarantor in accordance with
their respective terms.
(d) No Implied Waiver. Except as expressly set forth in this Amendment, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of the Agent or the Lenders
under the Credit Agreement or the other Loan Documents, nor alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the Loan Documents, all of which shall continue in full
force and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Agent or the Lenders to grant any similar or
future consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.
ARTICLE V
MISCELLANEOUS
This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto. Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and the provisions of the
Credit Agreement and each of the other Loan Documents shall otherwise remain
unmodified, and the Credit Agreement and each of the other Loan Documents, as
amended and supplemented by this Amendment, are confirmed as being in full force
and effect, and each of the Borrowers and the Guarantor hereby ratifies and
confirms all of its agreements and obligations contained therein, as applicable.

 

5



--------------------------------------------------------------------------------



 



If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement between you and the
undersigned.

            Very truly yours,

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
      By:   First Potomac Realty Trust         Its General Partner        By:  
/s/ Barry H. Bass         Name:   Barry H. Bass        Title:   Executive Vice
President and Chief Financial Officer   

(Signatures continued on next page)

 

6



--------------------------------------------------------------------------------



 



            1400 CAVALIER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member        By:   First Potomac Realty Trust         Its General Partner     
      By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        1441 CROSSWAYS
BLVD., LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
            By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer        FP ASHBURN,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member        By:   First Potomac Realty Trust         Its General Partner     
      By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

7



--------------------------------------------------------------------------------



 



            AIRPARK PLACE, LLC
      By:   Airpark Place Holdings LLC         Its Sole Member        By:  
First Potomac Realty Investment Limited Partnership         Its Sole Member     
  By:   First Potomac Realty Trust         Its General Partner            By:  
/s/ Barry H. Bass         Name:   Barry H. Bass        Title:   Executive Vice
President and Chief Financial Officer        FP AMMENDALE COMMERCE CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        AQUIA TWO, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

8



--------------------------------------------------------------------------------



 



            CROSSWAYS II LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FPR HOLDINGS LIMITED
PARTNERSHIP
      By:   FPR General Partner, LLC         Its General Partner           
By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP DAVIS DRIVE LOT
5, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

9



--------------------------------------------------------------------------------



 



            FP PROPERTIES, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP PROPERTIES II,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP DIAMOND HILL, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

10



--------------------------------------------------------------------------------



 



            FP CAMPOSTELLA ROAD, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        GATEWAY HAMPTON
ROADS, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP GATEWAY 270, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

11



--------------------------------------------------------------------------------



 



            GATEWAY MANASSAS II, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP 2550 ELLSMERE
AVENUE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP GATEWAY WEST II,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

12



--------------------------------------------------------------------------------



 



            FP GOLDENROD LANE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP GREENBRIER
CIRCLE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        GTC I SECOND LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

13



--------------------------------------------------------------------------------



 



            FP HANOVER AB, LLC
      By:   FPR Holdings Limited Partnership         Its Sole Member           
By:   FPR General Partner, LLC         Its General Partner            By:  
First Potomac Realty Investment Limited Partnership         Its Sole Member     
      By:   First Potomac Realty Trust         Its General Partner           
By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:   Executive
Vice President and Chief Financial Officer        HERNDON CORPORATE CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        LINDEN II, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

14



--------------------------------------------------------------------------------



 



            LUCAS WAY HAMPTON, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP PARK CENTRAL V,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP PATRICK CENTER,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

15



--------------------------------------------------------------------------------



 



            FP PINE GLEN, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        RESTON BUSINESS
CAMPUS, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP RIVERS BEND, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

16



--------------------------------------------------------------------------------



 



            FP 500 & 600 HP WAY, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP 1408 STEPHANIE
WAY, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP STERLING PARK I,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

17



--------------------------------------------------------------------------------



 



            FP STERLING PARK 6, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP STERLING PARK 7,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

 

18



--------------------------------------------------------------------------------



 



            FP STERLING PARK LAND, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        VIRGINIA CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP WEST PARK, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

19



--------------------------------------------------------------------------------



 



            FP CRONRIDGE DRIVE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP GIRARD BUSINESS
CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP GIRARD PLACE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

20



--------------------------------------------------------------------------------



 



            TECHCOURT, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP PARK CENTRAL I,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP TRIANGLE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

21



--------------------------------------------------------------------------------



 



[Consent to Amendment No. 2 to Second Amended and Restated Revolving Credit
Agreement]
CONSENT OF GUARANTOR
FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations (as
defined in the Guaranty by the Guarantor in favor of the Lenders and the Agent,
dated as of December 29, 2009 (the “Guaranty”). By executing this consent, the
Guarantor hereby absolutely and unconditionally reaffirms to the Agent and the
Lenders that the Guarantor’s Guaranty remains in full force and effect. In
addition, the Guarantor hereby acknowledges and agrees to the terms and
conditions of this Amendment and Consent and the Credit Agreement and the other
Loan Documents as amended and supplemented hereby (including, without
limitation, the making of the representations and warranties and the performance
of the covenants applicable to it herein or therein).

            GUARANTOR:

FIRST POTOMAC REALTY TRUST
      By:   /s/ Barry H. Bass         Barry H. Bass, Executive Vice President
and       Chief Financial Officer   

 

22



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED AS
OF THE 27 DAY OF
OCTOBER, 2010:

            KEYBANK NATIONAL ASSOCIATION,
as a Lender, as Swingline Lender, and as
Administrative Agent
      By:   /s/ John C. Scott       Name:   John C. Scott        Title:   Vice
President   

(Signatures continue on next page)

 

23



--------------------------------------------------------------------------------



 



            WELLS FARGO NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Richard J. Vanderhyde       Name:   Richard J. Vanderhyde      
Title:   Vice President  

(Signatures continue on next page)

 

24



--------------------------------------------------------------------------------



 



            WACHOVIA BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Richard J. Vanderhyde       Name:   Richard J. Vanderhyde      
Title:   Vice President  

(Signatures continue on next page)

 

25



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL,
as a Lender
      By:   /s/ Aaron Lanski       Name:   Aaron Lanski       Title:   Director
 

(Signatures continue on next page)

 

26



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION
as Lender
      By:   /s/ Benjamin Adams       Name:   Benjamin Adams       Title:   Vice
President  

(Signatures continue on next page)

 

27



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.,
(Sucessor by merger to Chevy Chase Bank) as a Lender
      By:   /s/ Frederick H. Denecke       Name:   Frederick H. Denecke      
Title:   Vice President  

(Signatures continue on next page)

 

28



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
as Lender
      By:           Name:           Title:      

(Signatures continue on next page)

 

29



--------------------------------------------------------------------------------



 



            TD BANK, N.A.
as Lender
      By:   /s/ Mauricio Duran       Name:   Mauricio Duran       Title:   Vice
President  

 

30



--------------------------------------------------------------------------------



 



ANNEX 1
FPLP, through a subsidiary, is proposing to make a preferred equity investment
in a single purpose entity limited liability company owned by Douglas Jemal (the
“Jemal LLC”) and certain of his relatives and affiliates. The Jemal LLC is the
sole and managing member of an single purpose entity limited liability company
(the “Property Owner LLC”) that owns an office building located at 950 F Street,
NW, Washington, DC. The amount of the proposed investment is twenty-five million
dollars ($25,000,000), and FPLP will be entitled to a preferred return of 12.5%
per annum (17.5% in the event of a default or after seven years). The Jemal LLC
must also maintain a cash reserve account in an amount equal to 6 monthly
payments of the preferred return. The preferred interest is redeemable by the
Jemal LLC at any time after the third anniversary of issuance. Prior to that
time, the preferred interest may only be redeemed upon a sale of the property
with the consent of FPLP and with the payment of a make-whole premium. The
preferred interest will become redeemable at the option of FPLP beginning in
2018. In the event that the Property Owner LLC defaults in the payment of any
preferred return or if the Property Owner LLC defaults on its mortgage loan in
the original principal amount of One Hundred Fifty Million Dollars
($150,000,000), FPLP will have the right to cause the Jemal LLC to redeem the
common equity at 80% of fair market value, at which time FPLP will become the
sole member of the Jemal LLC. FPLP as preferred member also will have customary
major decision veto rights.

 

31